DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an amendment, filed 01 April 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20 are pending.
No claims are amended.
Specification and Drawings:
Amendments to the specification have not been submitted. 
Amendments to the drawings have not been submitted.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-25, 28, 31-37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wingardner et al. (US Patent Publ. No. 2014/0110453).
With respect to claim 21, Wingardner et al. disclose a surgical instrument 100 (fig. 1, [0041]) comprising a motor 164 (fig. 11, [0074]); a motor controller 406 (fig. 11, [0075]) configured to control the motor; a processor (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) coupled to the motor controller; and a memory ([0076]) coupled to the processor, wherein the memory stores: a plurality of set parameters associated with the surgical instrument (current values, RPM values; stored as algorithm or preloaded from a look-up table stored in memory, [0079]); an ultimate threshold associated with each of the set parameters (RPM limit value “W”, [0082], current limit value “B”, [0082]; figs. 12 and 14); and a marginal threshold associated with each of the set parameters (RPM value “Y” current limit value “A”, [0079], figs. 12 and 14); wherein the processor is configured to: monitor, by the processor, a parameter of the plurality of set parameters during use of the surgical instrument (the drive circuit 404 continually monitors RPM, [0082], fig. 12); compare, by the processor, the monitored parameter to an ultimate threshold associated with the parameter (the controller 406 compares the measured RPM signals to the RPM limit “W”, [0082]); adjust, by the motor controller, an operation of the motor based on a result of the comparison of the monitored parameter and the ultimate threshold (if the value is below RPM value “W”, then controller sets current to value zero, [0082]); compare, by the processor, the monitored parameter to a marginal threshold associated with the parameter (controller compares the measured RPM to RPM value “Y”, [0080]); and adjust, by the motor controller, an operation of the motor based on a result of the comparison of the monitored parameter and the marginal threshold (if the value is below the RPM value “Y”, the controller sets current to current value “B”, [0080]).   
With respect to claim 22, Wingardner et al. disclose that the processor (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) is configured to compare the monitored parameter (RPM value) to the marginal threshold (RPM values “X”, “Y”, [0079]) based on the monitored parameter not reaching or exceeding the ultimate threshold (if the value is above the RPM value “Y”, then motor is driven at RPM value “X”; if the value is below the RPM “Y”, then the current to the motor is set to current value ”B”, [0080]).     
With respect to claim 23, Wingardner et al. disclose that wherein the processor (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) is configured to adjust a speed of the motor based on the monitored parameter reaching or exceeding the ultimate threshold (if the value is above RPM value “W”, then the motor is driven at RPM value “Z”, if the value is below the RPM value “W”, then the current to the motor is terminated [0082]).  
With respect to claim 24, Wingardner et al. disclose that the processor (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) is configured to adjust the speed of the motor to zero based on the monitored parameter reaching or exceeding the ultimate threshold (if the value is below the RPM value “W”, then the current to the motor is terminated [0082]).  
With respect to claim 25, Wingardner et al. disclose that the processor (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) is further configured to set, by the processor, a new marginal threshold (RPM value “Z”) for the parameter based on the monitored parameter reaching or exceeding the ultimate threshold (if the value is above the RPM value “W”, then motor is driven at RPM value “Z”; if the value is below the RPM “W”, then the current to the motor is set to zero, [0082]).     
With respect to claim 28, Wingardner et al. disclose that the parameter comprises a current draw of the motor (current supplied by the battery 156, [0075], current supplied to the motor “A”, “B”, [0079], [0080]).  
With respect to claim 31, Wingardner et al. disclose that the surgical instrument further comprises a firing drive system (drive mechanism 160, fig. 5, [0050]), and wherein the parameter comprises a firing force experienced by the firing drive system (if the monitored value is below the RPM limit, which denotes that the motor has encountered resistance during firing, then the controller adjusts the current to the motor, [0080], firing difficulty due to tissue thickness, [0077]).  
With respect to claim 32, Wingardner et al. disclose a surgical instrument 100 (fig. 1, [0041]) comprising a motor 164 (fig. 11, [0074]); a motor controller 406 (fig. 11, [0075]) configured to control the motor; a processor (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) coupled to the motor controller; and a memory ([0076]) coupled to the processor; wherein the processor is configured to: monitor, by the processor, a speed of the motor (the drive circuit continually monitors RPM of the motor, [0080], fig. 11); predict, by the processor, a future motor speed based on the speed of the motor increasing (modeling of instrument operation, [0077], RPM values; stored as algorithm or preloaded from a look-up table stored in memory, [0079], RPM values increase as current to motor increases, fig. 14, [0086]); compare (the controller 406 compares the measured RPM signals to the RPM limit “W”, [0082]), by the processor, the predicted future motor speed to a threshold motor speed (RPM limit values “W”, “Z”, [0082]); and adjust, by the motor controller, the speed of the motor based on a result of the comparison (if the value is below RPM value “W”, then controller sets current to value zero, [0082]).  Since the amount of current required for any given motor speed (RPM) is stored in the memory of the processor, the processor contains the information of (past or future) motor speeds based on the motor speed increase and amount of current supplied to the motor, and therefore the processor is considered to predict a future motor speed based on the speed of the motor increasing. 
With respect to claim 33, Wingardner et al. disclose that the processor is configured to divert the speed of the motor away from an expected speed curve based on the result of the comparison.  Wingardner et al. disclose that if the measured motor RPM value is below RPM value “W”, then the controller terminates current supplied to the motor and thus the current value to the motor is set to zero ([0082]).  Since the processor stores the RPM values and motor current values in a look-up table ([0079]), therefore the data points of corresponding RPM values and motor current values are considered to constitute an expected speed curve.  When the current supplied to the motor is terminated, the speed of the motor is changed from a value below the RPM value “W” to a value of zero, and is therefore is considered to be diverted from an expected speed curve based on the result of the comparison.   
With respect to claim 34, Wingardner et al. disclose a surgical system 100 (fig. 1, [0041]), comprising: a motor 164 (fig. 11, [0074]); a motor control circuit (controller 406, logic control circuit, fig. 11, [0076]) configured to control the motor; a processing circuit (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) coupled to the motor control circuit; and a memory ([0076]) coupled to the processing circuit, wherein the memory stores: a plurality of set parameters associated with the surgical system (current values, RPM values; stored as algorithm or preloaded from a look-up table stored in memory, [0079]); an ultimate threshold associated with each of the set parameters (RPM limit value “W”, [0082], current limit value “B”, [0082]; figs. 12 and 14); and a marginal threshold associated with each of the set parameters (RPM value “Y” current limit value “A”, [0079], figs. 12 and 14); wherein the processing circuit is configured to: monitor, by the processing circuit, a parameter of the plurality of set parameters during use of the surgical system (the drive circuit 404 continually monitors RPM, [0082], fig. 12); compare, by the processing circuit, the monitored parameter to an ultimate threshold associated with the parameter (the controller 406 compares the measured RPM signals to the RPM limit “W”, [0082]); adjust, by the motor control circuit, an operation of the motor based on a result of the comparison of the monitored parameter and the ultimate threshold (if the value is below RPM value “W”, then controller sets current to value zero, [0082]); compare, by the processing circuit, the monitored parameter to a marginal threshold associated with the parameter based on the monitored parameter not reaching or exceeding the ultimate threshold (controller compares the measured RPM to RPM value “Y”, if the value is above the RPM value “Y”, then motor is driven at RPM value “X”; if the value is below the RPM “Y”, then the current to the motor is set to current value ”B”, [0080]); and adjust, by the motor control circuit, an operation of the motor based on a result of the comparison of the monitored parameter and the marginal threshold (if the value is below the RPM value “Y”, the controller sets current to current value “B”, [0080]).  
With respect to claim 35, Wingardner et al. disclose that the processor (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) is further configured to set, by the processor, a new marginal threshold (RPM value “Z”) for the parameter based on the monitored parameter reaching or exceeding the ultimate threshold (if the value is above the RPM value “W”, then motor is driven at RPM value “Z”; if the value is below the RPM “W”, then the current to the motor is set to zero, [0082]).     
With respect to claim 36, Wingardner et al. disclose the processing circuit (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) is configured to adjust a speed of the motor based on the monitored parameter reaching or exceeding the ultimate threshold (if the value is above RPM value “W”, then the motor is driven at RPM value “Z”, if the value is below the RPM value “W”, then the current to the motor is terminated [0082]).  
With respect to claim 37, Wingardner et al. disclose the parameter comprises a current draw of the motor of the surgical system (current supplied by the battery 156, [0075], current supplied to the motor “A”, “B”, [0079], [0080]).  
With respect to claim 40, Wingardner et al. disclose the surgical system further comprising a firing drive system (drive mechanism 160, fig. 5, [0050]), and wherein the parameter comprises a firing force experienced by the firing drive system (if the monitored value is below the RPM limit, which denotes that the motor has encountered resistance during firing, then the controller adjusts the current to the motor, [0080], firing difficulty due to tissue thickness, [0077]).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wingardner et al. in view of Sugiyama (EP 2,085,017).
With respect to claim 26, Wingardner et al. disclose a processor configured to set a function to the motor controller based on the monitored parameter reaching or exceeding the marginal threshold (if the value is below the RPM value “Y”, the controller sets current to current value “B”, increasing RPM value, [0080]).    
Wingardner et al. fail to disclose that the processor is configured to set, by the processor, a linear progression function to the motor controller based on the monitored parameter reaching or exceeding the marginal threshold.  
Sugiyama discloses a surgical instrument 1 (fig. 1) including a processor configured to adjust an operation of the motor (motor speed and bending speed, [0012], [0031]), and to set by the processor a linear progression function ([0050]-[0051]) to the motor controller based on a monitored parameter (projection of instrument, [0049]), for precise speed adjustment ([0034]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Wingardner et al. to include the processor configured to set, by the processor, a linear progression function to the motor controller, as taught by Sugiyama, to provide precise speed adjustment.    
With respect to claim 27, Wingardner et al. disclose a processor configured to set a function to the motor controller based on the monitored parameter reaching or exceeding the marginal threshold (if the value is below the RPM value “Y”, the controller sets current to current value “B”, increasing RPM value, [0080]).    
Wingardner et al. fail to disclose that the processor is configured to set, by the processor, a non-linear progression function to the motor controller based on the monitored parameter reaching or exceeding the marginal threshold.  
Sugiyama discloses a surgical instrument 1 (fig. 1) including a processor configured to adjust an operation of the motor (motor speed and bending speed, [0012], [0031]), and to set by the processor a non-linear progression function (trigonometric function, [0057]) to the motor controller based on a monitored parameter (projection of instrument, [0049]), for precise speed adjustment ([0034], [0059]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Wingardner et al. to include the processor configured to set, by the processor, a non-linear progression function to the motor controller, as taught by Sugiyama, to provide precise speed adjustment.    
Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wingardner et al. in view of Ross et al. (US Patent Publ. No. 2011/0034910).
Wingardner et al. fail to disclose the parameter comprising a number of sterilization cycles of the surgical instrument.  
Ross et al. disclose a surgical instrument 10 (fig. 1) including a motor 200 ([0033], a controller (microcontroller 400, [0033], a processor (controller circuit 401, [0033]), and a memory 402 ([0033]), in which the memory includes a sterilization counter 405 ([0037]) and the memory stores a predetermined sterilization threshold ([0036], [0039]), counts the number of sterilizations of the instrument ([0037], and prevents use of the instrument if the number of uses reaches the threshold ([0036], [0037]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Wingardner et al. to include monitoring of the number of sterilization cycles as taught by Ross et al., to prevent use of a surgical instrument that is beyond its useful life.    
Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wingardner et al. 
Wingardner et al. disclose the surgical instrument comprises a firing drive system (drive mechanism 160, fig. 5, [0050]).
Wingardner et al. fail to disclose the parameter comprises a velocity of the firing drive system, but it is noted that the velocity of the firing drive system can be derived from the speed of the motor (value of RPM below lower limit denotes resistance encountered during firing, [0080], [0095]).  Thus, slowing of the motor indicates slowing of the firing drive system.  Wingardner et al. further disclose monitoring parameters that may comprise current draw of the motor, RPM of the motor, acceleration, voltage, temperature, pressure or other triggering metrics to detect operational states of the motor ([0007], [0075]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Wingardner et al. to include the monitored parameter comprising the velocity of the firing drive system rather than the speed of the motor, as the substitution of an art-recognized equivalent for determining speed of elements of a device, especially since Wingardner et al. teaches that a plurality of parameters may be monitored in the device, and that altering operational speeds, including firing speed, provides benefits such as increasing reliability and increasing lifetime of the device ([0095]).  MPEP 2146.06 II.        

Response to Arguments
Applicant’s arguments filed 01 April 2022 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to the rejection of claims 21, 32, and 34 under 35 U.S.C. 102(a)(1) over Wingardner et al. (US Patent Publ. No. 2014/0110453) have been fully considered but are not persuasive.
With respect to claim 21, Applicant argues that Wingardner discloses an algorithm based on two different parameters, and that since Wingardner discloses that the controller sets the current limit to “A” and to “B” based on RPM thresholds, then Wingardner does not disclose comparing “the monitored parameter to an ultimate threshold associated with the parameter” and comparing “the monitored parameter to a marginal threshold associated with the parameter” of claim 21.
However, setting the current limit to “A” and setting the current limit to “B” is what the Wingardner controller does in response to comparing the RPM values; setting the current limit does not mean comparing the current to the RPM.  Wingardner disclose comparing the monitored parameter to an ultimate threshold associated with the parameter (the controller 406 compares the measured RPM signals to the RPM limit “W”, [0082]); adjusting an operation of the motor based on a result of the comparison of the monitored parameter and the ultimate threshold (if the value is below RPM value “W”, then the controller sets the current to value zero, [0082]); comparing the monitored parameter to a marginal threshold associated with the parameter (the controller compares the measured RPM to RPM value “Y”, [0080]); and adjusting an operation of the motor based on a result of the comparison of the monitored parameter and the marginal threshold (if the value is below the RPM value “Y”, the controller sets the current to current value “B”, [0080]).  Wingardner disclose comparing the measured RPM to the RPM limit “W”,  and setting the current value to zero if the measured RPM value is below RPM value “W”, comparing the measured RPM to RPM value “Y”, and setting the current to current value “B” if the measured RPM value is below the RPM value “Y”.  Accordingly, Wingardner disclose comparing “the monitored parameter to an ultimate threshold associated with the parameter” and comparing “the monitored parameter to a marginal threshold associated with the parameter” as set forth claim 21. 
Applicant has submitted no specific arguments with respect to independent claim 34, other than that the same discussion applies to claim 34 as is applied to claim 21.  The arguments have been fully responded to above.  
With respect to claim 32, Applicant argues that it is not clear how Wingardner’s disclosure of modeling of instrument operation satisfies the prediction of a future motor speed, and that the Office does not explain how the speed of the motor increasing is satisfied by the generic clause of external operating conditions. 
	In response, Wingardner disclose that the apparatus and method control the surgical instrument and that the RPM and acceleration (i.e., the rate of change of the speed) of the drive shafts of the instruments are correlated to the current draw of the motor ([0077]).  Wingardner also disclose that different uses of the instrument are modeled to provide internal system feedback ([0077]).  Since uses of the instrument are modeled (i.e., predicting outcomes based on certain parameters), then possible future parameter values are stored.  Thus, the model predicts what will happen and what the response will be in response to certain circumstances, so that the controller will cause the instrument to react appropriately when a certain thing happens.  Whether the modeling is based on external operating conditions (specific failures is given as an example) is of no consequence because the modeling predicts outcomes based on certain parameters. Wingardner also disclose that the method may be implemented by an algorithm stored in the controller, and that the limit values are stored in memory ([0079]).  
Since the amount of current required for any given motor speed (RPM) is stored in the memory of the processor, the processor contains the information of past and future motor speeds based on the motor speed increase and amount of current supplied to the motor, and therefore the processor is considered to predict a future motor speed based on the speed of the motor increasing.  
Applicant argues that a measured RPM signal does not satisfy a prediction of a future motor speed, nor does the RPM limit “W”, and thus Wingardner does not disclose comparing the predicted future motor speed to a threshold motor speed. 
In response, since the amount of current required for any given motor speed (RPM) is stored in the memory of the processor, and a threshold motor speed (RPM limit values “W”, “Z”, [0082]) is stored in the memory of the processor, then the processor contains the information of future predicted motor speeds based on the motor speed increase and the amount of current supplied by the motor.  The processor compares the predicted future motor speeds and the measured RPM signals to the RPM limits.  Since the amount of current required for any given motor speed (RPM) is stored in the memory of the processor, the processor contains the information of future motor speeds based on the motor speed increase and the amount of current supplied by the motor, and therefore the processor is considered to compare the predicted future motor speed to a threshold motor speed.  Accordingly, Wingardner disclose monitoring the speed of the motor (the drive circuit continually monitors RPM of the motor); predicting a future motor speed based on the speed of the motor increasing (modeling of instrument operation); and comparing the predicted future motor speed to a threshold motor speed, as set forth in claim 32.  
In view of all of the above, the rejections of claims 21, 32, and 34 under 35 U.S.C. 102(a)(1) over Wingardner et al. is still deemed proper.
	Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 22-31, 33, and 35-40, and these rejections are still deemed proper.
With respect to dependent claims 26-27, 29-30, and 38-39, Applicant argues that Sugiyama (EP 2,085,017) and Ross et al. (US Patent Publ. No. 2011/0034910) fail to cure the deficiencies of Wingardner.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  These rejections are still deemed proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        17 June 2022